Title: From John Adams to John Jay, 30 August 1785
From: Adams, John
To: Jay, John


          
            Sir
            Grosvenor Square Westminster August 30. 1785
          
          The more I consider what I See and hear every day the more I am inclined to think We Shall be obliged to imitate the Utopians who as Sir Thomas More informs “As to their Exportation, thought it better to manage that themselves, than to let Foreigners come and deal in it; for, by this means, as they understand the State of the Neighbouring Countries better, So they keep up the Art of Navigation, which cannot be maintained, but by much practice in it.”
          I would not be understood however to wish that the United States Should at present proceed farther than to exclude British Ships from “coming and dealing” in our Exportations. Other Nations may be permitted, for any Thing that I know, without Inconvenience. at least the Experiment may be tryed. other Foreign Nations will probably have few Ships employed in this Way. England Scotland and Ireland would have many. But if it should be found that British Ships are frenchified, dutchified or otherwise metamorphosed, in order to manage any Part of our Exportations, I hope the States will not hesitate to make the Prohibition universal to the Ships of all Nations and confine their Exports to their own. There is no other Way that I know of in which We can compensate ourselves for that rigorous Exclusion of American built Ships from the British Dominions, upon which all Parties here I fear are determined. The popular Cry has been universal, as I am informed, “What! Shall the United States be our Ship Carpenters? Shall We depend on a foreign Nation for our Navigation? in Case of a War with them Shall We be without Ships? or obliged to our Ennemies for them?”
          With Regard to Duties, will our Countrymen be long contented to pay four or five hundred Per Cent upon their Tobacco and Fifty Per Cent upon other Articles of their Produce in the Ports of Great Britain; while British Subjects pay but ten Per Cent upon the Importation of any of their Commodities in our Ports? I dont believe they will. They will rather lay Duties upon British Luxuries to repay their own Citizens the Duties they pay in British Ports. it is indeed impossible to foresee where this Conflict of Prohibitions and Duties will end. it is impossible to conjecture what the English will attempt. I am not easy about the Negotiations now on Foot with France and Spain. I have not yet sufficiently explained myself to you Upon this subject.
          By the 18th. Article of the definitive Treaty of Peace, between France and England, Signed at Versailles the third of September 1783, it is Stipulated that “immediately after the Exchange of the Ratifications, the two high contracting Parties Shall name Commissaries to treat concerning new Arrangements of Commerce, between the two Nations, on the Basis of Reciprocity and mutual convenience; which Arrangements Shall be Settled and concluded within the Space of two Years, to be computed from the first of January, in the Year 1784.”
          In the 9th. Article of the definitive Treaty, between Great Britain and Spain, there is a Stipulation in the Same Words. and the Duke of Manchester made a Declaration to each of those Powers at the Same time; “that the new State, in which Commerce may perhaps be found in all Parts of the World, will demand revisions and Explanations of the Subsisting Treaties.”
          In Complyance with these Stipulations and Declarations, Mr Crawford was long ago Sent to Paris to treat with the Court of Versailles, and Mr Woodward is lately appointed here to treat with Mr Del Campo, on the Part of Spain.— Mr Crawford transmitted to his Court, a Year ago, a Plan which he recd from the French Minister; but I know from the Duke of Dorsett, who told me himself, that Mr Crawford had no Answer from England for Six Months, and indeed I conjecture that he had none till Since the Edict of the French King prohibiting British Manufactures.— if these Arrangements are not made before the first of January the two Years will be expired, and nothing more will be Said of them untill another War and Peace. But I confess I shall be anxious till New Years day. The Conduct of this Court in th[ese] Discussions with France and Spain is very interesting to Us, as it will throw much light upon their Intentions towards Us.— There are great Appearances of a fixed Intention to keep the Peace with France and Spain for a long Period. The late Advice of the Ministers of the King of Great Britain to the Elector of Hanover to join the League of the King of Prussia, against the Views of the Emperor and Empress, can be accounted for upon no Supposition but that of a determination in all Events to preserve their Peace with France and Spain. Whence this Love of France or of Peace? Neither is a natural Passion in an English Breast. Let my Country answer “it is not love of me.” on the Contrary, although I wish not to allarm my Fellow Citizens, it appears to me that the Plan of this Country towards it is nearly settled.— it is not fully, and will not be untill the next Budget is opened.— The next Budget will decide the Fate of this Country, and especially her System towards the United States.
          If Mr Pitt Shall be then in 1786 able to justify his Hypothesis at the opening of the Budget in 1785 and Shall be able to Shew that the Taxes have increased in the Proportion with the Hope of which he flattered himself and the Nation, This Government will then preserve the Peace with France and Spain, at almost any rate; persevere in their System of Commerce and Navigation respecting the United States of America, in Spight of all your Arguments and Remonstrances, Prohibitions and Retaliations, and ultimately attack you with a new War. In my private opinion, in the meantime, it is their fixed design to keep Possession of the Posts upon the Frontier. Sir John Johnson is certainly going out.— and it is given out that fifteen hundred Men are going to Quebec: and Materials Ingineers & Workmen for large Fortifications in Nova Scotia.
          In Short, Sir, America has no Party at present in her Favour. All Parties, on the Contrary, have committed themselves against Us; except shelbourne and Buckingham and the last of these is against a Treaty of Commerce with Us; so is even Mr Temple who is gone out to New York, appointed, as I suppose, in Compliment to his Namesake the Marquis of Buckingham. I had almost Said the Friends of America are reduced to Dr Price and Dr Jebb.
          Patience under all the unequal Burthens they impose upon our Commerce will do Us no good: it will contribute in no degree to preserve the Peace with this Country. On the Contrary, nothing but Retaliation, reciprocal Prohibitions, and Imposts and putting ourselves in a Posture of defence will have any Effect.
          This Country can furnish their West India Islands and Continental Colonies and Newfoundland, so that We cannot suddenly make them feel— We cannot prevent the Introduction of their Manufactures among Us so effectually as to make them feel very soon. They may lessen the Duties upon Spanish Tobacco, so as to make the spaniards our Rivals and hurt our Tobacco States. There are many Ways in which they may hurt Us, of which We should be apprized beforehand. Ships and Oil, all Men Say, will never be received of Us.
          I hope the States will be cool and do nothing precipitately; but I hope they will be firm and Wise. confining our Exports to our own ships, and laying on heavy Duties upon all foreign Luxuries, and Encouraging our own Manufactures appear to me to be our only Resource; although I am very sensible of the many Difficulties in the Way, and of the danger of their bringing on, in the Course of a few Years, another War.
          Nothing but our Strength and their Weakness will in my Opinion protect Us from Such a Calamity. They will never again pour large Armies into the United States: but they think they can distress Us more by cutting off all our Trade by their shipping, and they mean that We shall have no ships nor Sailors to annoy their Trade.
          I would, however, Advise the states to suspend their Judgments as much as they can without Suspending their Navigation Acts untill another Spring and summer Shall have fully developped the British System of Politicks in Germany; their Plans with France and Spain, and above all, the State of their Debts and Taxes and their publick Credit.
          I dont believe the Ministers have yet digested their own System: it will depend still in some measure upon Contingencies. There is a Taciturnity among them that is very uncommon. They have Spies in every Corner who carry them every Whisper as punctually as the Police of Paris. I wish I had better means of obtaining Intelligence from them, and watching their Words and Actions. But Information of this Kind is costly beyond my Revenues.
          With great Esteem and Respect I have the / Honour to be, sir your most obedient / and most humble servant
          
            John Adams.
          
        